Per Cu/riam.
The defendants filed a paragraph of an answer. The plaintiffs demurred to it. Before the demurrer was ruled upon by the Court, the defendants filed an amended paragraph, based on the same matter of defense as the orig*154inal. On the amended paragraph, issue of fact was joined. The cause was submitted to the Court. Final judgment for the plaintiffs. No error appears. See the cases in 2 G-. & H., p. 78. '
Davis, Wright, and Green, for the appellants.
T. W. Woollen, for the appellees.
The appellants contend that the judgment is some eighteen dollars too large; but there was no motion for a new trial, on the ground of excessive damages. Besides, the record does not show that the judgment is too large.
The judgment is affirmed, with five per cent, damages and costs.